Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-12, 14-17, 21, are pending in this application.
Claims 2-3, 13, 18-20, 22-45, are deleted.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-12, 14-17, 21, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) fall within at least one of the four categories of patent eligible subject matter: a process, MPEP 2106.03.
Step (a) , claim 1, tells a doctor to measure the binding levels of at least 2 genetic markers (genes) from among 22 genes in a bone marrow sample, using multiple antibodies by any known conventional technique.  
Steps (b) and (c) are directed to a judicial exception because of “detecting by flow cytometry” the complex formed in step (a) wherein the value generated corresponds to the expression level of each gene (marker) and diagnosing minimal residual disease in acute myeloid leukemia.  However, the steps are deemed mental processes, Gottschalk v. Benson, 409 U.S. 63, 175 U.S.P.Q. 673 (1972).  MPEP 2106.04(a)(2)(III).
Step (d) lacks adequate support in the specification. It is not clear from the claim or the specification what treatment was administered, the drug, dose and how. If it is a drug, the applicable drug and dose are not disclosed in the claim or the specification. In addition those who are negative for the minimal residual disease are not treated.  Therefore, the claims fail to disclose a proper practical application.

In claims 4-11, embodiments of step (a) are claimed: at least 2 genes are chosen from 16 genes (claim 4), from 5 genes (claim 5), from 6 genes (claim 6), or from 9 genes, claims 7-11. 
Claim 12 is drawn to embodiment of the probe: antibody, in claims 14-15, expected outcome of flow cytometry or inherent property of the complex are claimed. PBS is added to the sample (claim 16) and in claim 17, embodiments of the sample are claimed. In claim 21, the expression level of at least one gene from table 2 or table 3 is further measured. 
Do the claims integrate the judicial exception into a practical application? A proper practical application is “applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, MPEP 2106.04(d)(2).  In the instant, claim 1, step (d), lacks adequate support in the specification. It is not clear from the claim or the specification what treatment was administered, the drug, dose and how. If it is a drug, the applicable drug and dose are not disclosed in the claim or the specification. In addition those who are negative for the minimal residual disease are not treated.  Therefore, the claims fail to disclose a proper practical application. 
 Looking at the claims as a whole, do they “amount to significantly more than routine and conventional steps”? 
The claims as a whole take precedence in clinical immunology (e.g. blood banking wherein genetic markers on blood cells are reacted with multiple antibodies to detect the expression levels and identifying the subject’s blood group, blood type, etc. 
In the instant, the claims recited naturally occurring correlations: the relationship between genes and their expression levels using antibody as probes. Contacting, steps (a) and diagnosing in (c) are conventional steps. The steps tell one of ordinary skill in the art to use any conventional technique in performing the steps. Step (b) tells one of ordinary skill in the art to measure expression levels of the genes, by flow cytometry, a well-known conventional technique. The expression levels may also be read from the subject’s medical record. Because methods for making such determinations were well known in the art, these steps simply tells doctors to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field. Such activity is normally not sufficient to transform an unpatentable law of nature or natural phenomena into a patent-eligible application of such a law. Mayo, 566 US 66; USPQ2d 1961, (2012), citing Parker v. Flook, 437 US 584 (1978).  
Expected outcome of flow cytometry or inherent property of the complex are claimed in claims 14-15.  This is not applicant’s invention. Therefore, the combination of steps (a) to (c) adds nothing to the laws of nature or natural phenomena that is not already present when the steps are considered separately. Mayo, supra. 
Simply appending conventional steps, specified at a high level of generality, [***326]to laws of nature or natural phenomena, cannot make those laws or phenomena, patentable. Mayo, supra, Bilski v. Kappos, 561 US 593; USPQ2d 1001 (2010). 
In the instant, a sub-population of diagnosed subjects are treated: those who present with minimal residual disease in acute myeloid leukemia. This is further evidence the invention is not patent eligible.
Response
Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive. Applicant adds to claim 1, “treating minimal residual disease in acute myeloid leukemia,” diagnosing the subject for minimal residual disease in acute myeloid leukemia and administering therapy thereof.  Administering and treating are new matters for reasons set forth under 112(a). Claim 1, step (d) lacks adequate support in the specification. It is not clear from the claim or the specification what treatment was administered, the drug, dose and how. If it is a drug, the applicable drug and dose are not disclosed in the claim or the specification. Therefore, the claims fail to disclose a proper practical application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-12, 14-17, 21, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, step (d) lacks adequate support in the specification. It is not clear from the claim or the specification what treatment was administered, the drug, dose and how. If it is a drug, the applicable drug and dose are not disclosed in the claim or the specification. Therefore, the claims fail to disclose a proper practical application.
The original claim 2, 4/17/20, is directed to treating “acute myeloid leukemia” not “minimal residual disease in acute myeloid leukemia”.  However, the claim was canceled in the amended claims, 4/17/20, when the application was filed. Applicant cannot recapture the subject matter of claim 2.  The amendment is deemed new matter and must be deleted.  
Response
Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive. Applicant adds to claim 1, “treating minimal residual disease in acute myeloid leukemia,” diagnosing the subject for minimal residual disease in acute myeloid leukemia and administering therapy thereof. Administering and treating are new matters for reasons set forth under 112(a).  Claim 1, step (d) lacks adequate support in the specification. It is not clear from the claim or the specification what treatment was administered, the drug, dose and how. If it is a drug, the applicable drug and dose are not disclosed in the claim or the specification. Therefore, the claims fail to disclose a proper practical application.
In Vanda Pharmaceuticals Inc. v West-Ward Pharmaceuticals, 887 F.3d 117 (Fed Cir. 2018), the court states as follows with respect to adequate description of treatment and administering a therapy: “We agree with Vanda that the district court did not clearly err in finding that the '610 patent contains adequate written description for the claimed "12 mg/day or less" dosage range for poor metabolizers. The patent reports the results of tests comparing the concentrations of P88 and P95, iloperidone's two main metabolites, and changes in QTc interval upon administration of doses of iloperidone, both with and without the addition of a CYP2D6 inhibitor, to individuals with wildtype or a poor metabolizer genotype associated with two common CYP2D6 polymorphisms. '610 patent col. 4 l. 62-col. 10 l. 56.”
‘“The '610 patent further explains that the reported results "show that patients can be more safely treated with iloperidone if the dose of iloperidone is adjusted based on the CYP2D6 genotype of each patient," id . col. 9 ll. 31-34; accord id . col. 2 ll. 15-24, and provides examples of such doses, id . col. 9 ll. 34-47, col. 11 ll. 22-28.  For a poor metabolizer, those examples include reducing the dose of iloperidone administered by "75% or less, 50% or less, or 25% or less of the dose typically administered to a patient having a CYP2D6 genotype that results in a CYP2D6 protein" with wildtype activity. Id . col. 9 ll. 34-43. The patent then provides a specific example of a dose for non-poor metabolizers, "24mg per day," and the appropriate reduction for a poor metabolizer "reduced dosage of 18, 12, or 6mg per day." Id . col. 9 ll. 43-47.”’ 
Applicant also contends the selection of a sub-population of AML patients who present with minimal residual disease “is neither standard nor conventional in the art.”  The rejection is not about the disease. The rejection is about using conventional technique in performing the diagnosis. 
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-12, 14-17, 21, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al., US 2017/0087190 A1 (effective filed date 8/21/13), in view of Rhodes, WO2011/068839 A1. 
Applicant claims a method of treating minimal residual disease in acute myeloid leukemia after diagnosis.  The diagnosis involves measuring the binding levels of at least 2 markers (genes) from among 22 genes in a sample using multiple probes, comprising contacting the sample with a plurality of probes, wherein each probe binds to a specific gene, detecting the expression level of each gene by flow cytometry and diagnosing if subject has minimal residual disease in acute myeloid leukemia . 
In preferred embodiments, at least 2 genes are chosen from 16 genes (claim 4), from 5 genes (claims 5, 7-11), from 6 genes (claim 6), or from 9 genes (claims 7-11). The probe is antibody (claim 12), and in claims 14-15, expected outcome of flow cytometry or inherent property of the complex is claimed. PBS is added to the sample as permeabilizing agent (claim 16) and the sample is blood cells, bone marrow or cellular products (claim 17). In claim 21, the expression level of at least one gene from table 2 or table 3 is further measured. 
 Determination of the scope and content of the prior art (MPEP 2141.01 
Walker et al., teaches a method for measuring the binding levels of individual gene from among multiple population of genes in a sample using array of multiple probes, comprising contacting the sample with a plurality of probes, wherein each probe binds to specific marker (gene) and detecting the expression level of each gene [0088]-[0093]. The probes are antibodies specific for each gene [0091], [0143]-[0144] and the procedure is flow cytometry [0097], [0148]. Permeabilizing agent may be added to the sample [0084], and the sample is stem cells (bone marrow cells, blood cells), embryonic cells, body tissue cells or cultured cells (cellular products) [0134]-[0137], [0141]-[0143]. The assay signal is activated fluorescence [0131].  The prior art teaches some of the instantly claimed genes in tables 2-4. The prior art teaches one of ordinary skill should be able to make changes to the invention [0168]. See also the entire document.
Rhodes, teaches a system for classifying cancer patients as belonging to one or more modules of cancer including leukemia, lymphoma and myeloma (pp. 126-127, 280-281).   The modules are for classifying patients into different prognostic class: risk, recurrence, response or lack thereof to treatment. There are 15 modules, each contains co-expressed gene members having patterns or unique patterns for classifying cancer. A biological sample which has a pattern of gene expression consistent with one or more modules indicates the patient belongs in that modules, [0004]-[0006].
Any appropriate method can be used to randomly select genes from any modules by following prescribed selection factors. Examples of factors for selection are: the modules to select from, how many genes to select from a module, available probes or primer, ease of testing method (e.g. microarray, PCR, etc.), the type of cancer, the reason for the assay, etc. Gene members with high to low ranks for a particular cancer or associated mechanisms may be selected with respect to diagnosis, prognosis and expected outcome [0020]. The prior art teaches various processes for making the selection, normalization and cancer classifications, [0021-[0060]. The prior art teaches instantly claimed genes in the modules by the prior art. For example, see pages 43, 49-52, 54, 56, 77, 94, 96, 99. See also the entire document. 
Rhodes, teaches the invention is also useful for predicting the sensitivity of cancer to drugs, e.g. sensitivity to translation inhibitors. Sensitivity can be confirmed by in vitro or in vivo experiments or by retroactive studies of cancer samples from subjects treated with known class of drugs, [0087].
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Walker et al., is that while some genes are common to both inventions not all the genes by applicant are disclosed by the prior art.
The difference between the instant invention and Rhodes is that applicant selected at least 2 genes from the modules by the prior art.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the teachings by the prior arts, well-known knowledge of conventional techniques for selecting genes from a pool of genes. The motivation is also from the problem applicant wanted to solve: applicant wanted to avoid the prior arts.
The instantly claimed genes, including tables 2-3 and their corresponding antibodies are known commercial products available from vendors, such as, Bio-Techne, Minneapolis, MN and  MyBioScience, San Diego, CA. They are sold in kits with instructions how to use them and their applications. 
Rhodes teaches genes can be randomly selected from any modules by any appropriate method by following prescribed selection factors. Examples of the selection factors are: the modules to select from, how many genes to select from a module, available probes or primer, ease of testing method (e.g. fluorescence flow cytometry, microarray, PCR, etc.), the type of cancer, the reason for the assay, etc. Gene members with high to low ranks for a particular cancer or associated mechanisms may be selected with respect to diagnosis, prognosis and expected outcome [0020]. The prior art teaches various processes for making the selection, normalization and cancer classifications, [0021-[0060]. The prior art teaches the instantly claimed genes in the modules by Rhodes. For example, see pages 43, 49-52, 54, 56, 77, 94, 96, 99. 
Having known these, one of ordinary skill would have known how to make the selection and be motivated to select any number of genes from the modules by Rhoades and use the method by Walker by et al., to determine their expression levels at the time the invention was made with reasonable expectation of success. Applicant did as suggested by the prior arts, particularly Rhodes.  The selected genes are obvious modifications available for the preference of an artisan. 
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a scientist to use conventional techniques by Rhoades to make the selection of the instantly claimed genes from the modules by Rhoades. It is not beyond ordinary skill to determine their expression levels using the conventional technique by Walker et al. Such are deemed inventions of reasoning not of creativity, KSR, supra.
Response
Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive. Applicant argues against the references individually. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Each prior art must be read, not in isolation, but for what it fairly teaches in combination with the others as a whole. 
Applicant adds to claim 1, “treating minimal residual disease in acute myeloid leukemia,” diagnosing the subject for minimal residual disease in acute myeloid leukemia and administering therapy thereof. Administering and treating are new matters for reasons set forth above. Claim 1, step (d) lacks adequate support in the specification. It is not clear from the claim or the specification what treatment was administered, the drug, dose and how. If it is a drug, the applicable drug and dose are not disclosed in the claim or the specification. Therefore, the claims are not allowable.
Applicant contends the prior arts fail to teach diagnosis and treatment on the basis of markers in (a)(ii), claim 1. The contention relates to anticipatory rejection. Had the prior arts teach as contended, the rejection would have been anticipatory.  Without providing evidence Applicant asserts the selection of the markers is not conventional.
Rhodes teaches the instantly claimed genes in its modules. For example, see pages 43, 49-52, 54, 56, 77, 94, 96, 99. The prior art teaches genes can be randomly selected from any modules by any appropriate method by following prescribed selection factors. Examples of the selection factors (motivations) are: the modules to select from, how many genes to select from a module, available probes or primer, ease of testing method (e.g. fluorescence flow cytometry, microarray, PCR, etc.), the type of cancer, the reason for the assay, etc. Gene members with high to low ranks for a particular cancer or associated mechanisms may be selected with respect to diagnosis, prognosis and expected outcome [0020]. The prior art teaches various processes for making the selection, normalization and cancer classifications, [0021-[0060]. 
Applicant selects genes from the modules and use the method by Walker by et al., to determine their expression levels at the time the invention was made. There is reasonable expectation of success because applicant did as suggested by the prior arts. It is not beyond the ordinary skill of a scientist to use conventional techniques by the prior arts to select the genes for diagnosing minimal residual disease in AML subject.  Such is deemed invention of reasoning not of creativity, KSR, supra. The motivation for the selective combination of the prior arts is to avoid the prior arts. 
The invention is still not patentable over the prior art and knowledge well-known in the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         October 19, 2022